DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Park et al., (US 2014/0266543) in view of Huang et al., (US 2018/0204902), Kim et al., (US 2013/0069752), and Kim et al. (US 2016/0181002), not disclosing or suggesting, novel features of claims 1-6 and 8-20 as detailed below have been considered and are persuasive.
Election/Restrictions
Claims 1-6 and 8-20 are allowable. The restriction requirement between Species I - III as set forth in the Office action mailed on 09/21/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between Species I - III is withdrawn.  Claim 9, directed to a coil electronic component, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kalpesh V. Upadhye, Ph.D. (Reg # 70,236) on 08/05/2021.  The examiner’s amendment incorporates allowable matter of claim 7, antecedent basis for a magnetic core and cancels claim 7.
In claim 1, please replace as follows: 
“A coil electronic component comprising: 
a body having a coil portion embedded therein, 
the coil portion having a magnetic core; and 
external electrodes connected to the coil portion, 
wherein the body includes a plurality of magnetic portions having a form in which magnetic particles are dispersed in an insulator and an insulating portion disposed between the plurality of magnetic portions, and between the coil portion and the plurality of magnetic portions, 
wherein the insulating portion is depressed toward the magnetic core.”  
In claim 18, please replace as follows: 

a body comprising a plurality of laminates, 
each laminate comprising a magnetic layer and an insulating layer disposed on the magnetic layer, the laminates being disposed such that the insulating layer and the magnetic layer are alternately stacked; 
a coil portion embedded in the body and having a magnetic core; and 
external electrodes disposed on external surfaces of the body and electrically in contact with corresponding ends of the coil portion, 
wherein the insulating layer of the laminate comprises a ceramic conformally formed on the corresponding magnetic layer, 
wherein the insulating layer is depressed toward the magnetic core”.  
Cancel claim 7
Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, a coil electronic component comprising: 
a body having a coil portion embedded therein, 
the coil portion having a magnetic core; and 
external electrodes connected to the coil portion, 
wherein the body includes a plurality of magnetic portions having a form in which magnetic particles are dispersed in an insulator and an insulating portion disposed between the plurality of magnetic portions, and between the coil portion and the plurality of magnetic portions, 
wherein the insulating portion is depressed toward the magnetic core.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 2-6 and 8-11 are allowed because each claim is directly or indirectly dependent of independent Claim 1.
Claim 12 recites, a coil electronic component, comprising: 
a body comprising magnetic portions and insulating portions disposed between adjacent magnetic portions, 
the magnetic portions comprising magnetic particles dispersed in an insulator; 
a coil portion embedded in the body; and 
external electrodes connected to the coil portion and provided on an external surface of the body, 
wherein the coil portion has a magnetic core at a center thereof and the insulating portions are depressed toward the magnetic core.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 13-17 are allowed because each claim is directly or indirectly dependent of independent Claim 12.
Claim 18 recites, a coil electronic component, comprising: 
a body comprising a plurality of laminates, 
each laminate comprising a magnetic layer and an insulating layer disposed on the magnetic layer, the laminates being disposed such that the insulating layer and the magnetic layer are alternately stacked; 
a coil portion embedded in the body and having a magnetic core; and 
external electrodes disposed on external surfaces of the body and electrically in contact with corresponding ends of the coil portion, 
wherein the insulating layer of the laminate comprises a ceramic conformally formed on the corresponding magnetic layer, 
wherein the insulating layer is depressed toward the magnetic core.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 19 and 20 are allowed because each claim is directly or indirectly dependent of independent Claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
8/14/2021

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837